Citation Nr: 1046427	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for erectile dysfunction since 
February 10, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While the Veteran is in receipt of special monthly compensation 
for the loss of use of a creative organ, to be awarded a 
compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2010), there must be evidence of a penile deformity beyond 
simple erectile dysfunction.  Unfortunately, while the Veteran 
was formally examined in August 2005 and August 2006, his penis 
was not examined for any deformity.  In an August 2007 VA Form 9, 
the appellant in essence alleged that he has a penile deformity.  
Therefore, a thorough VA examination is necessary.

Also, the RO last searched for records from the VA medical center 
in Beckley, West Virginia, pertaining to treatment for erectile 
dysfunction in August 2007.  Hence, the RO must obtain all 
pertinent records since August 2007 from that facility, as well 
as any other pertinent records from any other facility that may 
be identified by the appellant.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain all pertinent 
records pertaining to care for the 
appellant's erectile dysfunction and any 
penile deformity since August 2007.  This 
includes securing pertinent records from the 
Beckley VA Medical Center, and any other 
identified treatment provider.  All records 
received must be associated with the 
Veteran's VA claims folder.  If the RO cannot 
locate any identified Federal records, the RO 
must specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain those government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be 
afforded a VA genitourinary examination by a 
physician.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating genitourinary disabilities, the 
examiner is to provide a detailed review of 
the appellant's pertinent medical history, 
current complaints, and the nature and extent 
of any genitourinary disability.  The 
examiner must specifically address the nature 
of any penile deformity present beyond 
erectile dysfunction.  A complete rationale 
for any opinion offered must be provided.  
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
5.  Thereafter, the RO must readjudicate the 
issue on appeal.  If the benefit is not 
granted, the appellant and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


